Case 5:20-cv-05065-PKH-MEF Document 27               Filed 08/12/20 Page 1 of 1 PageID #: 84



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

 MICHAEL TODD BAILEY                                                                PLAINTIFF

 v.                                  Case No. 5:20-cv-05065

 SHERIFF TIM HELDER, et al.                                                     DEFENDANTS

                                            ORDER

        The Court has received a report and recommendation (Doc. 25) from United States

 Magistrate Judge Mark E. Ford. The Magistrate recommends that the Court grant Separate

 Defendant Tim Helder’s motion (Doc. 17) to dismiss. Plaintiff Michael Todd Bailey filed a

 response to the report and recommendation indicating he has no objection to dismissal of Sheriff

 Helder. The Court has conducted careful review of this case. The report and recommendation is

 proper, contains no clear error, and is ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 17) to dismiss is

 GRANTED and all claims against Sheriff Tim Helder are DISMISSED WITHOUT PREJUDICE.

        IT IS SO ORDERED this 12th day of August, 2020.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
